The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on July 3, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: July 3, 2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                            )        Case No. 18-10514 (AIH)
                                                  )
         Wilson Land Properties, LLC              )        Chapter 11
                                                  )
                                 Debtor           )        Judge Arthur I. Harris


                                Order Converting Case to Chapter 7

         This matter came before the Court on July 2, 2019 on the Motion of the United States

Trustee for Entry of an Order Converting Case to a Case Under Chapter 7 or Dismissing Case

(“Motion”). Doc. No. 132. Based on the record before the Court, the Court finds as follows:

         1. On January 31, 2018, Wilson Land Properties, LLC (“Debtor”) filed a voluntary

Petition for relief under chapter 11 of the Bankruptcy Code. To date, the Debtor remains in

possession.

         2. On November 7, 2018, Debtor filed Debtor’s Disclosure Statement and Plan of

Reorganization. (Doc. No. 68 and 69) Debtor acknowledged in its Disclosure Statement that it

cannot reorganize and a controlled liquidation is in the best interest of creditors. There were




18-10514-aih       Doc 155      FILED 07/03/19         ENTERED 07/03/19 09:43:25               Page 1 of 3
several objections to the Disclosure Statement. On June 3, 2019, Debtor filed an Amended

Disclosure Statement (Doc. No. 140) to which there were several objections.

        3. On May 6, 2019, the United States Trustee filed a Motion requesting Debtor’s case

be converted to a chapter 7 case or, in the alternative, dismissed. The Motion states the case

should be converted or dismissed for cause under 11 U.S.C. §1112(b) as a result of a continuing

loss to or diminution of the estate; an absence of a reasonable likelihood of rehabilitation; and an

inability to confirm a plan.

        4. At the hearing, the Court found that cause existed under 11 U.S.C. §1112(b), that

there was no reasonable likelihood of reorganization in a reasonable time, and that an orderly

liquidation of assets by a third party was in the best interest of creditors.

        5.   The Court further found that conversion was in the best interest of creditors.

It is therefore,

        ORDERED that the Motion of the United States Trustee to Convert Case to a Case

Under Chapter 7 or, in the Alternative, to Dismiss Case establishes cause for conversion or

dismissal of the case pursuant to 11 U.S.C. §1112(b) and is granted. It is further,

        ORDERED that conversion is in the best interest of creditors and the case is converted to

a case under chapter 7 of Title 11. It is further,

        ORDERED that within thirty (30) days of the date of this Order, Debtor shall file all

applicable statements, schedules and reports as required by Rule 1019, Federal Rules of

Bankruptcy Procedure.

                                                # # #




18-10514-aih       Doc 155     FILED 07/03/19        ENTERED 07/03/19 09:43:25         Page 2 of 3
Order prepared by:

/s/ Maria D. Giannirakis
Maria D. Giannirakis (0038220)
Office of the United States Trustee
H.M. Metzenbaum U.S. Courthouse
201 Superior Ave. E., Suite 441
Cleveland, OH 44114-1240
maria.d.giannirakis@usdoj.gov




                              Parties to be Served

        A true and correct copy of the Order Converting Case was served: Via the Court’s
Electronic Case Filing System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, rbarr@koehler.law
      Douglas M. Eppler deppler@walterhav.com
      Scott D. Fink ecfndoh@weltman.com
      Glenn E. Forbes bankruptcy@geflaw.net,
       gforbes@geflaw.net;r45233@notify.bestcase.com
      Matthew H. Matheney mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@bdblaw.com, grichards@bdblaw.com
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com




18-10514-aih     Doc 155     FILED 07/03/19      ENTERED 07/03/19 09:43:25           Page 3 of 3
